Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The independent claim 1 from U.S. Application 17/507,543 is compared with independent claim 1 of U.S. Patent No. 11,177,909 which is shown below.


U.S. Application 17/507,543
U.S. Patent No. 11,177,909
 sending, to a user equipment (UE), information indicating physical downlink control channel (PDCCH) monitoring occasions for the plurality of TRPs
sending, to a user equipment (UE), information indicating physical downlink control channel (PDCCH) monitoring occasions for each of the plurality of TRPs
 sending, to the user equipment (UE), information indicating whether feedback across the plurality of TRPs is allowed
 sending, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed
and receiving a feedback across the plurality of TRPs, in response to data transmission to the UE, wherein a codebook size of the feedback across the plurality of TRPs is based on the PDCCH monitoring occasions, wherein the feedback is associated with a plurality of DCIs sent by the plurality of TRPs
and receiving a ACK/NACK feedback across the plurality of TRPs, in response to data transmission to the UE, wherein a codebook size of the ACK/NACK feedback across the plurality of TRPs is based on the PDCCH monitoring occasions, wherein the ACK/NACK feedback is associated with a plurality of DCIs sent by the plurality of TRPs



Claim 1 of U.S. Application 17/507,543 is rejected on the ground of non-statutory type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,177,909.
Claim 1 of U.S. Application 17/507,543  is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,177,909. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Application 17/507,543 discloses all of the elements of the independent claim 1 of U.S. Patent No. 11,177,909, except sending, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed and receiving a ACK/NACK feedback across the plurality of TRPs, in response to data transmission to the UE, wherein a codebook size of the ACK/NACK feedback across the plurality of TRPs is based on the PDCCH monitoring occasions, wherein the ACK/NACK feedback is associated with a plurality of DCIs sent by the plurality of TRPs. However, even though claim 1 of U.S. Application 17/507,543 does not explicitly state sending, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed and receiving a ACK/NACK feedback across the plurality of TRPs, in response to data transmission to the UE, wherein a codebook size of the ACK/NACK feedback across the plurality of TRPs is based on the PDCCH monitoring occasions, wherein the ACK/NACK feedback is associated with a plurality of DCIs sent by the plurality of TRPs, claim 1 of U.S. Application 17/507,543 does state sending, to the user equipment (UE), information indicating whether feedback across the plurality of TRPs is allowed and receiving a feedback across the plurality of TRPs, in response to data transmission to the UE, wherein a codebook size of the feedback across the plurality of TRPs is based on the PDCCH monitoring occasions, wherein the feedback is associated with a plurality of DCIs sent by the plurality of TRPs. Thus, implementing ACK/NACK feedback as a means of communicating between a plurality of TRP’s can be done and is obvious. Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have modified the teachings of claim 1 of U.S. Application 17/507,543 to include sending, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed and receiving a ACK/NACK feedback across the plurality of TRPs, in response to data transmission to the UE, wherein a codebook size of the ACK/NACK feedback across the plurality of TRPs is based on the PDCCH monitoring occasions, wherein the ACK/NACK feedback is associated with a plurality of DCIs sent by the plurality of TRPs. The motivation for sending, to the user equipment (UE), information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed and receiving a ACK/NACK feedback across the plurality of TRPs, in response to data transmission to the UE, wherein a codebook size of the ACK/NACK feedback across the plurality of TRPs is based on the PDCCH monitoring occasions, wherein the ACK/NACK feedback is associated with a plurality of DCIs sent by the plurality of TRPs is for improved performance.
	Independent claim 2 of U.S. Application 17/507,543 is also rejected on the ground of nonstatutory obviousness-type double patenting over claim 1 of U.S. Patent No. 11,177,909. The same or similar reasoning is given as provided above for claim 1.
The independent claim 3 from U.S. Application 17/507,543 is compared with independent claim 17 of U.S. Patent No. 11,177,909 which is shown below.

U.S. Application 17/507,543
U.S. Patent No. 11,177,909
 receiving information indicating physical downlink control channel (PDCCH) monitoring occasions for a plurality of transmission reception points (TRPs)
receiving information indicating physical downlink control channel (PDCCH) monitoring occasions for each of a plurality of transmission reception points (TRPs)
 receiving information indicating whether feedback across the plurality of TRPs is allowed
 receiving information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed
 receiving a plurality of DCIs from the plurality of TRPs
receiving a plurality of DCIs from the plurality of TRPs
 and determining a codebook size of a feedback across the plurality of TRPs, associated with the plurality of DCIs, based on the PDCCH monitoring occasions
and determining a codebook size of a ACK/NACK feedback across the plurality of TRPs, associated with the plurality of DCIs, based on the PDCCH monitoring occasions



Claim 3 of U.S. Application 17/507,543 is rejected on the ground of non-statutory type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,177,909.
Claim 3 of U.S. Application 17/507,543  is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,177,909. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of U.S. Application 17/507,543 discloses all of the elements of the independent claim 17 of U.S. Patent No. 11,177,909, except receiving information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed and determining a codebook size of a ACK/NACK feedback across the plurality of TRPs, associated with the plurality of DCIs, based on the PDCCH monitoring occasions.

 However, even though claim 3 of U.S. Application 17/507,543 does not explicitly state receiving information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed and determining a codebook size of a ACK/NACK feedback across the plurality of TRPs, associated with the plurality of DCIs, based on the PDCCH monitoring occasions, claim 3 of U.S. Application 17/507,543 does state  receiving information indicating whether feedback across the plurality of TRPs is allowed and determining a codebook size of a feedback across the plurality of TRPs, associated with the plurality of DCIs, based on the PDCCH monitoring occasions. Thus, implementing ACK/NACK feedback as a means of communicating between a plurality of TRP’s can be done and is obvious. Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have modified the teachings of claim 3 of U.S. Application 17/507,543 to include receiving information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed and determining a codebook size of a ACK/NACK feedback across the plurality of TRPs, associated with the plurality of DCIs, based on the PDCCH monitoring occasions. The motivation for receiving information indicating whether acknowledgment (ACK)/negative ACK (NACK) feedback across the plurality of TRPs is allowed and determining a codebook size of a ACK/NACK feedback across the plurality of TRPs, associated with the plurality of DCIs, based on the PDCCH monitoring occasions is for improved performance.
Independent claim 4 of U.S. Application 17/507,543 is also rejected on the ground of nonstatutory obviousness-type double patenting over claim 17 of U.S. Patent No. 11,177,909. The same or similar reasoning is given as provided above for claim 3.
       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	   EA   
           12/14/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112